             Case 7:20-cv-00043 Document 1 Filed 02/18/20 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                  MIDLAND DIVISION

DEBBIE NICHOLS
     Plaintiff,

vs.                                                              CASE NO. 7:20-cv-0043

RORY MCKINNEY, RICHARD GILLETTE
IN HIS CAPACITY AS MIDLAND COUNTY
SHERIFF, and MIDLAND COUNTY, TEXAS
      Defendants.                                                             Jury Requested



        PLAINTIFF’S ORIGINAL COMPLAINT FOR ILLEGAL WIRETAPPING


TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Plaintiff, DEBBIE NICHOLS, (“NICHOLS”) by and through the undersigned counsel,

sues the Defendants, RORY MCKINNEY, RICHARD GILLETTE, IN HIS CAPACITY AS

MIDLAND COUNTY SHERIFF, and MIDLAND COUNTY, TEXAS, and, for cause of action,

states as follows:

                                    I.       INTRODUCTION

      1.   This is an action for declaratory and injunctive relief and damages alleging the

Defendants unlawfully violated the Federal Wiretap Act 18 U.S.C. § 2510, et. seq, the Texas

Wiretap Act Texas Code Criminal Proc. art. 18A.502 and 42 U.S.C. §§ 1983 and 1985, by

unlawful interception of communications of employees and others at the Midland County Law

Enforcement Center. Plaintiff files this action individually, but reserves the right to seek class

action certification from the Court on behalf of all others similarly situated and affected,

including each person who placed a telephone call to, or from, the Midland County Law

Enforcement Center.
                                Debbie Nichols vs. Rory McKinney, et. al.
                                    Plaintiff’s Original Complaint
                                              Page 1 of 11
              Case 7:20-cv-00043 Document 1 Filed 02/18/20 Page 2 of 11




                             II.        JURISDICTION AND VENUE

         2. This Court has jurisdiction over this case pursuant to 28 U.S.C. §1331, §1343, and

§1367, and because this lawsuit arises under the Federal Wiretap Act, 18 U.S.C. § 2510, et. seq.

         3. This Court has supplemental jurisdiction over Plaintiff’s state law claims under 28

U.S.C. § 1367(a) because those claims arise out of the same transactions and/or occurrences as

alleged in Plaintiff’s Complaint, so as to form a part of the same case or controversy.

         5. Venue of this action is properly placed in the Western District of Texas, Midland

Division, pursuant to 28 U.S.C. §1391(b), because the events/employment practices alleged to be

unlawful were committed in Midland County, Texas, within the jurisdiction of this Honorable

Court.

                                            III.     PARTIES

         6.   Plaintiff NICHOLS is, and at all times was an employee of the Midland County

Sheriff’s Department, employed as an administrative assistant to the County Sheriff. Plaintiff

NICHOLS, at all times relevant hereto, was a citizen of the United States, and a resident of

Midland County, Texas.

         7.   Defendant Rory McKinney is an individual who is employed by the Midland County

Sheriff’s Department as Chief Deputy, and may be served at his business address:

                                            Rory McKinney
                                           400 S. Main Street
                                           Midland, TX 79701

         8.   Defendant RICHARD GILLETTE is the interim Sheriff of Midland County, Texas,

and may be served at his business address:

                                   RICHARD GILLETTE, SHERIFF
                                        400 S. Main Street
                                        Midland, TX 79701


                                   Debbie Nichols vs. Rory McKinney, et. al.
                                       Plaintiff’s Original Complaint
                                                 Page 2 of 11
            Case 7:20-cv-00043 Document 1 Filed 02/18/20 Page 3 of 11




       9.   Defendant MIDLAND COUNTY, TEXAS is a Texas County Government, and may

be served by and through its chief executive:

                             Midland County Judge, Terry Johnson
                              500 N. Lorraine Street, Suite 1100
                                     Midland, TX 79701

                             IV.     FACTUAL ALLEGATIONS

       10. Beginning in approximately 2012, Plaintiff DEBBIE NICHOLS became employed

as an administrative employee of the Midland County Sheriff’s Department, located at 400 South

Main Street, Midland, Texas. NICHOLS was charged with handling administrative duties for

the department. Chief Deputy RORY McKINNEY was assigned as NICHOLS’S supervisor.

       11. During this time period, RORY McKINNEY and others began acting very

suspiciously toward NICHOLS and other employees, and seemed to possess confidential

knowledge about matters personal to NICHOLS and other employees. On one occasion in

particular, NICHOLS began to contemplate making a request for leave under the Federal Family

and Medical Leave Act (FMLA) to take care of an ill family member. While she was making

application, she spoke with another employee, who revealed to her that RORY McKINNEY had

advance notice of her plans, and indicated that McKINNEY had already discussed plans to “do

something about her job” if she had to be gone very long.

       12. Based on this interchange, NICHOLS became suspicious that the staff of the

Sheriff’s Department, specifically RORY McKINNEY, had been illegally intercepting telephone

communications. NICHOLS made contact with representatives of the Information Technology

section, and asked if telephone calls were being recorded. The confidential source within the IT

department confirmed that phone calls were recorded, and had been recorded for some time.




                               Debbie Nichols vs. Rory McKinney, et. al.
                                   Plaintiff’s Original Complaint
                                             Page 3 of 11
              Case 7:20-cv-00043 Document 1 Filed 02/18/20 Page 4 of 11




       13. On or about September 23, 2019 NICHOLS served an open records request upon

the County of Midland. On October 16, 2019, in response to the Open Records Request, Russell

Malm, Midland County Attorney, produced Eventide NexLog Call Access Reports showing that,

at on at least 262 occasions, between March 29, 2019 and June 27, 2019, telephone calls made

by or received by NICHOLS had been illegally intercepted and recorded by the computer system

programmed by the MIDLAND COUNTY Sheriff’s Department, without her effective consent.

This Eventide NexLog report also revealed that the recordings of the telephone calls had been

listened to by user “mckinner” (upon information and belief Defendant RORY McKINNEY),

who, on at least one occasion, had listened to the same telephone conversation (one placed on

March 29, 2019 at 10:30:09 P.M.) up to 56 times, all without NICHOLS’S consent or

permission.

       14. The telephone lines in question were not identified in proximity to the telephone

units as being “monitored lines” and no disclosure was made to NICHOLS that calls would be

monitored and recorded. Further, the individuals to whom NICHOLS was speaking were not

advised that calls would be monitored or recorded. NICHOLS held a reasonable expectation of

privacy in each of these telephone calls, and that expectation of privacy was violated when

McKINNEY, or others acting in concert with him, listened to the private telephone calls and

offensively used information from the calls against Plaintiff.

       15. Upon information and belief of the Plaintiff, the recording and offensive use of

these recordings has taken place over a period of several years, since the installation of the new

telephone system at the County Sheriff’s Administrative Building. During this time period,

potentially tens of thousands of calls have been recorded, with the privacy interests of thousands




                                Debbie Nichols vs. Rory McKinney, et. al.
                                    Plaintiff’s Original Complaint
                                              Page 4 of 11
              Case 7:20-cv-00043 Document 1 Filed 02/18/20 Page 5 of 11




of employees and outside citizens having been violated. The extent of the violation will only

become known during discovery in this case.

        16. On or about October 15, 2019, NICHOLS made a second request for information

under the Texas Information Act to Midland County, seeking telephone recordings from an

expanded time frame. Midland County has refused to provide additional records.

        17. The discovery of the unlawful recordings was reported to the Texas Rangers, who

have initiated a criminal investigation into the matter. NICHOLS has cooperated fully with the

investigation initiated by the Texas Rangers.

        18. Upon information and belief, this scheme of unlawfully intercepting telephone

conversations and making those confidential communications available for review by the Sheriff

and Chief Deputy has existed back far into the administration of Sheriff Gary Painter, who was

the Sheriff of Midland County since 1985. It is unknown, at present, just how many telephone

calls have been unlawfully intercepted and recorded, and how many of the employees of the

Midland County Sheriff’s Department, friends, family members, and other callers to the Midland

County Sheriff’s Department have been the victims of unlawful recordings.

                                  V.       CAUSES OF ACTION

                                       COUNT I
                      VIOLATION OF THE FEDERAL WIRETAP ACT
                                18 U.S.C. § 2510, et. seq.

        19.     NICHOLS hereby incorporates paragraphs 1 through 18 of this complaint as if

fully restated and set forth herein.

        20.     Defendants’ conduct described herein constitutes numerous violation of the

Federal Wiretap Act for which Defendants are liable to NICHOLS for the greater of: the sum of




                                 Debbie Nichols vs. Rory McKinney, et. al.
                                     Plaintiff’s Original Complaint
                                               Page 5 of 11
               Case 7:20-cv-00043 Document 1 Filed 02/18/20 Page 6 of 11




actual damages suffered by NICHOLS; or statutory damages of the greater of $100 a day for

each day of violation, or $10,000.1

         21.      Since Defendants have been in continuous violation of the Federal Wiretap Act

each day since at least March 29, 2019, as of the date of the filing of this complaint,

NICHOLS’S damages are no less than $10,000 and continue to accrue.

                                                Attorney’s Fees

         22.      As a result of Defendants’ violations of 18 U.S.C. § 2510, et. seq., Plaintiff

retained the undersigned attorneys and hereby sues Defendants for the recovery of all reasonable

and necessary attorneys’ fees incurred herein as authorized by 18 U.S.C. § 2520(b)(3).

                                             Exemplary Damages

         23.      Because the violations were willful and intentional, Plaintiff is entitled to and

hereby sues Defendant RORY MCKINNEY for the recovery of exemplary damages as

authorized by 18 U.S.C. § 2520(b)(2).

                                           COUNT II
                   VIOLATION OF THE TEXAS CRIMINAL WIRETAP ACT
                  (Tex. Code Crim. Proc. Art. 18A.502; Tex. Penal Code § 16.02)

         24.      Plaintiffs re-alleges every factual allegation as stated in paragraphs 1-23 of this

complaint. As if fully restated and set forth herein.

         25.      Defendants’ conduct described herein constitutes numerous violations of the

Texas Criminal Wiretap Act for which Defendants are liable to NICHOLS for the greater of: the

sum of actual damages suffered by NICHOLS; or statutory damages of whichever is the greater

of $100 a day for each violation or $1,000 per violation.2


1
  Each violation is also criminally punishable by fine or imprisonment of not more than 5 years, or both. See 18
U.S.C. § 2511(1), (4).
2
  Each violation is also criminally punishable as a second degree felony by a fine not to exceed $10,000.00 or
imprisonment for not more than 20 years or less than 2 years, or both. See, Tex. Penal Code § 16.02(f); id., §12.33.
                                      Debbie Nichols vs. Rory McKinney, et. al.
                                           Plaintiff’s Original Complaint
                                                      Page 6 of 11
                 Case 7:20-cv-00043 Document 1 Filed 02/18/20 Page 7 of 11




           26.    Since Defendants have been in continuous violation of the Texas Criminal

Wiretap Act each day since at least March 29, 2019, as of the date of filing of this complaint,

NICHOLS’S damages are no less than $262,000 and continue to accrue.

                                             Attorney’s Fees

           27.    As a result of Defendants’ violations of the Texas Criminal Wiretap Act, Plaintiff

retained the undersigned attorneys and hereby sues Defendants for the recovery of all reasonable

and necessary attorneys’ fees incurred herein as authorized by the Texas Code of Criminal

Procedure article 18A.502.

                                          Exemplary Damages

           28.    Because the violations were willful and intentional, NICHOLS hereby sues

Defendant RORY McKINNEY for the recovery of exemplary damages as authorized by the

Texas Code of Criminal Procedure Article 18A.502.



                                          COUNT III
                                  INTRUSION UPON SECLUSION

           29.    Plaintiff re-alleges every factual allegation as stated in paragraph 1-28 of this

complaint.

           30.    Defendants are liable to NICHOLS for their conduct described herein for the

common law tort of intrusion upon seclusion.

           31.    Defendants intentionally intruded upon NICHOLS’S solitude, seclusion or private

affairs.

           32.    Defendants’ intrusion would be highly offensive to a reasonable person.

           33.    NICHOLS suffered injuries as a result of Defendants’ intrusion.



                                   Debbie Nichols vs. Rory McKinney, et. al.
                                       Plaintiff’s Original Complaint
                                                 Page 7 of 11
              Case 7:20-cv-00043 Document 1 Filed 02/18/20 Page 8 of 11




      34.      As a result Plaintiff has suffered actual damages, including, but not necessarily

limited to, mental anguish.

                                   COUNT IV
            DEPRIVATION OF CONSTITUTIONAL RIGHTS AND PRIVILEGES

      35.      Plaintiff re-alleges every factual allegation as stated in paragraphs 1-34 of this

complaint.

      36.      Plaintiff is entitled to freedom from unlawful warrantless seizure of her personal

communications under the laws of the United States and the State of Texas under the Fourteenth

Amendment of the United States Constitution, and due process law under the Fourth

Amendment, which applies to the states through the Due Process Clause of the Fourteenth

Amendment.

      37.      Defendants McKINNEY, GILETTE, and MIDLAND COUNTY, acting under

color of state law, unlawfully deprived Plaintiff of her Constitutional rights and unlawfully

interfered with the Constitutional rights of the Plaintiff, by warrantless seizure of and

eavesdropping on her confidential communications, in which she held a reasonable expectation

of privacy.

      38.      The actions of Defendants, as set forth above, reasonably caused damages to the

Plaintiff, for which she now sues.

                              COUNT V
       CONSPIRACY TO DEPRIVE PERSONS OF CONSTITUTIONAL RIGHTS

      39.      Plaintiff re-alleges every factual allegation as stated in paragraphs 1-38 of this

complaint.

      40.      Defendants McKINNEY and GILLETTE conspired together and with others,

currently unknown to Plaintiff, to deprive Plaintiff of her constitutional rights, and to unlawfully


                                Debbie Nichols vs. Rory McKinney, et. al.
                                    Plaintiff’s Original Complaint
                                              Page 8 of 11
             Case 7:20-cv-00043 Document 1 Filed 02/18/20 Page 9 of 11




eavesdrop upon the electronic communications of Plaintiff and others, in which Plaintiff held a

reasonable expectation of privacy.

       41.      The conspirators committed some acts in furtherance of the conspiracy, which

included the installation of a county-wide system of monitoring and recording all telephone

communications, and then listening to those communications without consent of the parties to

the communication, using the information gleaned therein to their own personal and professional

advantage.

       42.      As a result of this conspiracy, Plaintiff was injured by the Defendants and was

deprived of her Constitutional Rights, as more fully set forth herein.

                                       COUNT VI
                                 DECLARATORY JUDGMENT

       43.      Plaintiff re-alleges every factual allegation as stated in paragraphs 1-42 of this

complaint.

       44.      As discussed above, Plaintiff alleges that Defendants, McKINNEY, GILLETTE,

and MIDLAND COUNTY violated Plaintiff’s rights guaranteed by the Fourth Amendment to

the United States Constitution, the Federal Wiretap Act, and the Texas Wiretap Act.

       45.      Plaintiff seeks a declaratory judgment under Federal Rule of Civil Procedure 57,

28 U.S.C. §§ 2201 and 2202 and 18 U.S.C. § 2520(b)(1) that Defendants’ conduct as described

above violated the Federal Wiretap Act.

       46.      NICHOLS asks the Court to set her application for permanent injunction for a full

trial on the issues in this application and, after the trial, to issue a permanent injunction against

Defendants, enjoining them from further access to, interception and/or distribution of all

telephone calls placed to or from the Midland County Law Enforcement Center.



                                 Debbie Nichols vs. Rory McKinney, et. al.
                                     Plaintiff’s Original Complaint
                                               Page 9 of 11
            Case 7:20-cv-00043 Document 1 Filed 02/18/20 Page 10 of 11




      47.      Plaintiff asserts her right under the Seventh Amendment to the U.S. Constitution

and demands, in accordance with Federal Rule of Civil Procedure 38, a trial by jury on all issues.

                                VI.     PRAYER FOR RELIEF

      48.      For the reasons stated above, Plaintiff requests that the Court:

      a.     Upon final trial, render a declaratory judgment that Defendants violated 18 U.S.C. §
             2510, et. seq. and are therefore liable to Plaintiff;

      b.     Upon final trial, award Plaintiff damages pursuant to 18 U.S.C. § 2510, et. seq. in
             an amount equal to the greater of actual damages as a result of the violations as
             determined by the trier of fact, or $100 per day for each day of violation or $10,000;

      c.     Upon final trial, award Plaintiff damages pursuant to TEX. CODE OF CRIM. PROC
             18A.502 and TEX. PENAL CODE § 16.02 in an amount equal to the greater of actual
             damages caused by Saenz as a result of the violations determined by the trier of
             fact, or $100 a day for each violation or $1,000 per violation;

      d.     Award Plaintiff damages to be determined by the trier of fact for Defendants’
             intrusion upon seclusion;

      e.     Award Plaintiff exemplary damages against Defendant RORY McKINNEY
             pursuant to 18 U.S.C. § 2707(c), 18 U.S.C. § 2520(b)(2) to be determined by the
             trier of fact;

      f.     Award Plaintiff exemplary damages against RORY McKINNEY pursuant to TEX.
             CODE OF CRIM. PROC., art 18A.502 to be determined by the trier of fact;

      g.     Award Plaintiff damages for constitutional violations under 18 U.S.C. §§ 1983 and
             1985, as determined by the trier of fact;

      h.     Award Plaintiffs costs of suit, including reasonable and necessary attorneys’ fees;
             and

      i.     Award Plaintiff pre-judgment and post judgment interest as permitted by law at the
             highest rates permitted by law.;

      j.     Award Plaintiff costs of suit;

      k.     Upon final trial, enter a permanent injunction enjoining the Defendants from further
             access to, interception, and/or distribution of all telephone communications of
             employees of Midland County and callers to Midland County;

      l.     Award Plaintiff all other, further, and different relief as this Court deems just and
             proper.

                               Debbie Nichols vs. Rory McKinney, et. al.
                                   Plaintiff’s Original Complaint
                                             Page 10 of 11
          Case 7:20-cv-00043 Document 1 Filed 02/18/20 Page 11 of 11




DATED this 18th day of February, 2020.



                                   Respectfully submitted,



                                   By:      /s/ Robert S. Hogan
                                            Robert S. Hogan
                                            State Bar No. 00796767
                                            HOGAN LAW FIRM, PC
                                            1210 Avenue R
                                            P.O. Box 2277
                                            Lubbock, TX 79401
                                            Telephone: (806) 771-7900
                                            Facsimile: (806) 771-7925
                                            email: rob@hoganlaw.com




                            Debbie Nichols vs. Rory McKinney, et. al.
                                Plaintiff’s Original Complaint
                                          Page 11 of 11
